
	
		III
		110th CONGRESS
		2d Session
		S. RES. 594
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2008
			Mr. Brown (for himself
			 and Mr. Bayh) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			June 26, 2008
			Reported by Mr. Leahy,
			 without amendment
		
		
			July 7, 2008
			Considered and agreed to
		
		RESOLUTION
		Designating September 2008 as
		  Tay-Sachs Awareness Month.
	
	
		Whereas Tay-Sachs disease is a rare, genetic disorder that
			 causes destruction of nerve cells in the brain and spinal cord due to the poor
			 functioning of an enzyme called beta-hexosaminidase A;
		Whereas there is no proven treatment or cure for Tay-Sachs
			 disease and the disease is always fatal in children;
		Whereas the disorder was named after Warren Tay, an
			 ophthalmologist from the United Kingdom, and Bernard Sachs, a neurologist from
			 the United States, both of whom contributed to the discovery of the disease in
			 1881 and 1887, respectively;
		Whereas Tay-Sachs disease often affects families with no
			 prior history of the disease;
		Whereas approximately 1 in 27 Ashkenazi Jews, 1 in 30
			 Louisianan Cajuns, 1 in 30 French Canadians, 1 in 50 Irish Americans, and 1 in
			 every 250 people are carriers of Tay-Sachs disease, which means approximately
			 1,200,000 Americans are carriers;
		Whereas these unaffected carriers of the disease possess
			 the recessive gene that can trigger the disease in future generations;
		Whereas, if both parents of a child are carriers of
			 Tay-Sachs disease, there is a 1 in 4 chance that the child will develop
			 Tay-Sachs disease;
		Whereas a simple and inexpensive blood test can determine
			 if an individual is a carrier of Tay-Sachs disease, and all people in the
			 United States, especially those citizens who are members of high-risk
			 populations, should be screened; and
		Whereas raising awareness of Tay-Sachs disease is the best
			 way to fight this horrific disease: Now, therefore, be it
		
	
		That the Senate designates September
			 2008 as Tay-Sachs Awareness Month.
		
